DISMISS and Opinion Filed July 26, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00292-CV

         MAXX SPORTS TECHNOLOGIES, LTD., Appellant
                              V.
   SPORTS IN ACTION, LLC D/B/A HIGH FIELD MARKETING, LLC,
                           Appellee

                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-40112

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                            Opinion by Justice Smith
      The filing fee and appellant’s brief in this case are overdue. By postcard dated

July 12, 2021, we notified appellant for the second time that the $205 filing fee was

due. We directed appellant to remit the filing fee within ten days and expressly

cautioned appellant that failure to do so would result in dismissal of the appeal. By

postcard dated June 16, 2021, we notified appellant the time for filing its brief had
expired.1 We directed appellant to file a brief and an extension motion within ten

days. We cautioned appellant that failure to file its brief by that time might result in

the dismissal of this appeal without further notice. To date, appellant has not paid

the filing fee, filed a brief, filed an extension motion, nor otherwise corresponded

with the Court regarding the status of this appeal.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).



                                                        /Craig Smith/
                                                        CRAIG SMITH
                                                        JUSTICE

210292F.P05




    1
     The court reporter notified the Court there is no reporter’s record for this case, and the clerk’s record
does not show a hearing was conducted in this case.
                                                    –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MAXX SPORTS TECHNOLOGIES,                    On Appeal from the 129th District
LTD., Appellant                              Court, Harris County, Texas
                                             Trial Court Cause No. 2019-40112.
No. 05-21-00292-CV          V.               Opinion delivered by Justice Smith.
                                             Justices Molberg and Goldstein
SPORTS IN ACTION, LLC D/B/A                  participating.
HIGH FIELD MARKETING, LLC,
Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered July 26, 2021




                                       –3–